Citation Nr: 0328155	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  02-13 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Manila, the 
Republic of the Philippines


THE ISSUE

Entitlement to basic eligibility for Department of Veterans 
Affairs (VA) benefits.


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel


INTRODUCTION

The matter is before the Board of Veterans Appeals (Board) on 
appeal from a May 2002 decision of the Manila, Philippines, 
VA Regional Office (RO), which found that the appellant had 
no recognized service and that he was not eligible for VA 
benefits.



FINDING OF FACT

The U.S. service department, national personnel records 
center, has certified that the appellant had no service as a 
member of the Philippine Commonwealth Army, including the 
recognized guerrillas, in the service of the United States 
Armed Forces.


CONCLUSION OF LAW

The appellant has not met the service requirements to be 
considered a veteran and he does not have basic eligibility 
for VA benefits.  38 U.S.C.A. §§ 101(2), 107 (West 2002); 38 
C.F.R. §§ 3.1, 3.6, 3.40, 3.41, 3.203 (2003).


REASONS AND BASES FOR FINDING AND CONCLUSION

Factual Background

The appellant filed a claim for veteran's disability 
compensation in November 2001.  He has attempted to verify 
his service by submitting a certificate from the Armed Forces 
of the Philippines which was dated in March 1993 and signed 
by the Assistant Adjunct General of the Philippines Armed 
Forces.  It shows payment in arrears for the period from 
December 1941 to May 1946 for service in USAFIP-NL.  

The veteran has alleged service from September 1941 to May 
1946, with the last known grade of private.  He stated that 
he was confined by the Japanese at Garrazon Japanese in 
Isabela, Philippines, from March 1942 to April 1942, and 
thereafter he became a member of the Guerrillas.  He claims 
he was captured after the surrender at Bataan and received 
injuries during confinement.  

In February 2002 the RO requested verification of the 
appellant's service and any service medical records from the 
service department as reflected in a VA Form 21-3101 (JF).  
The identifying information provided by the RO was obtained 
from the appellant's claims form and supplemental claim form.  
Also in February 2002, the RO wrote to the veteran and 
provided notice and assistance consistent with the Veterans 
Claims Assistance Act of 2000 (which will be discussed 
herein).  


In April 2002, a response was received.  The response from 
the National Personnel Records Center indicated that the 
veteran had no service as a member of the Philippine 
Commonwealth Army, including recognized guerrillas, in the 
service of the United States Armed Forces.  

The veteran was informed of the decision by letter dated in 
May 2002.  He responded with his notice of disagreement, a 
list of doctors who treated him for alleged service-related 
disabilities, and a copy of the aforementioned certificate 
from the Armed Forces of the Philippines, dated in March 
1993.  

The appellant was provided a Statement of the Case (SOC) in 
August 2002 regarding whether he met the basic eligibility 
requirements for VA benefits.  In the SOC he was informed of 
the evidence of record, the procedural history of the case, 
the laws and regulations as to establishing recognized 
service, and an explanation of the decision in the case.

The appellant argues that he was a World War II veteran who 
was captured and kept as a prisoner of war for a period of 
about one month, and that the RO was incorrect in denying his 
claim.

Criteria

Eligibility for VA benefits is governed by statutory and 
regulatory law which defines an individual's legal status as 
a veteran of active military, naval, or air service.  38 
U.S.C.A. §§ 101(2), 101(24); 38 C.F.R. §§ 3.1, 3.6 (2003).

The term "veteran" is defined as a person who served in the 
active military, naval, or air service, and who was 
discharged or released therefrom under conditions other than 
dishonorable. 38 U.S.C.A. § 101(2); 38 C.F.R. § 3.1(d).  
"Active military, naval, and air service" includes active 
duty.  "Active duty" is defined as full-time duty in the 
Armed Forces. 38 C.F.R. § 3.6(a)-(b) (2003).  "Armed Forces" 
consists of the United States Army, Navy, Marine Corps, Air 
Force, and Coast Guard, including their Reserve components.  
38 C.F.R. § 3.1.

Service before July 1, 1946, in the organized military forces 
of the Government of the Commonwealth of the Philippines, 
while such forces were in the service of the Armed Forces of 
the United States pursuant to the military order of the 
President dated July 26, 1941, including among such military 
forces organized guerrilla forces under commanders appointed, 
designated, or subsequently recognized by the Commander in 
Chief, Southwest Pacific Area, or other competent authority 
in the Army of the United States, shall be deemed to have 
been active military, naval, or air service for only certain 
specified purposes.  38 U.S.C.A. § 107(a); 38 C.F.R. §§ 3.40, 
3.41.

For the purpose of establishing entitlement to pension, 
compensation, dependency and indemnity or burial benefits, VA 
may accept evidence of service submitted by a claimant, such 
as a DD 214, Certificate of Release or Discharge from Active 
Duty, or original Certificate of Discharge, without 
verification from the appropriate service department if the 
evidence meets the following conditions: (1) the evidence is 
a document issued by the service department, (2) the document 
contains needed information as to length, time, and character 
of service; and (3) in the opinion of the VA the document is 
genuine and the information contained in it is accurate.  38 
C.F.R. § 3.203(a).

When the claimant does not submit evidence of service or the 
evidence submitted does not meet the requirements of this 
section, the VA shall request verification of service from a 
service department. 38 C.F.R. § 3.203.  With regard to 
Philippine service, certifications by the service department 
will be accepted as establishing periods of recognized 
service as a Philippine Scout, a member of the Philippine 
Commonwealth Army serving with the Armed Forces of the United 
States, or as a guerrilla.  Moreover, the United States Court 
of Appeals for Veterans Claims has held that a service 
department determination as to an individual's service shall 
be binding on the VA.  Duro v. Derwinski, 2 Vet. App. 530 
(1992); Dacoron v. Brown, 4 Vet. App. 115, 120 (1993).

Analysis

As a preliminary matter, the Board must address the Veterans 
Claims Assistance Act of 2000 (VCAA).  Furthermore, as will 
be explained below, the law, and not the evidence is 
dispositive in this case. The United States Court of Appeals 
for Veterans Claims has held that when the law, and not the 
underlying facts or development of the facts are dispositive 
in a matter, the VCAA can have no effect on the appeal.  
Manning v. Principi, 16 Vet. App. 534, 542 (2002); Smith v. 
Gober, 14 Vet. App. 227 (2002) (VCAA has no effect on appeal 
limited to interpretation of law); Dela Cruz v. Principi, 15 
Vet. App. 143 (2001) (VCAA not applicable where law, not 
factual evidence, is dispositive).  Therefore, the Board 
finds that no further action is necessary under the VCAA in 
this case and that the case is ready for appellate review. 

Regardless, the Board finds that the VA adequately assisted 
the claimant in developing the claim consistent with VCAA 
principles.  As to the duty to notify a claimant of 
information and evidence needed to substantiate and complete 
a claim, collectively, the February 2002 letter to the 
claimant, the May 2002 decision and the August 2002 SOC have 
notified the appellant of the evidence considered, the 
pertinent laws and regulations, and the reasons the claim was 
denied.  In the February 2002 letter the appellant was 
specifically informed that if there was any evidence which 
would support the claim for benefits that had not been 
considered the appellant should identify the evidence so the 
RO could assist in obtaining that evidence.  Under these 
circumstances, the Board finds that the notification 
requirements of the VCAA have been satisfied.  Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).

Second, as to the duty to assist the claimant in obtaining 
evidence necessary to substantiate a claim, the evidence 
necessary to substantiate the appellant's claim consists of 
evidence showing qualifying service.  Such evidence was 
requested from the appropriate agencies as well as from the 
appellant, and the evidence obtained has been associated with 
the claims file.  The appellant was invited to submit any 
additional evidence pertaining to the relevant matters, and 
the appellant has not made the RO or the Board aware of any 
additional evidence that needs to be obtained in order to 
fairly decide his claim.  Accordingly, the Board finds that 
the VA has done everything necessary to assist the appellant 
and that all relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.  
Thus, no further action is necessary to satisfy the 
requirements of the VCAA.  Consequently, the case is now 
ready for appellate review.

As to the matter of the appellant's basic eligibility for VA 
benefits based on his service, the Board notes that he 
submitted a copy of certificate showing payment for services 
as a private from December 1941 to May 1946 from the Armed 
Forces of the Philippines.  This was signed by the Assistant 
Adjutant General, Armed Forces of the Philippines, and dated 
in March 1993.  However, VA is not bound by Philippine Army 
determinations of service.  The NPRC found, based on U. S. 
service department records, no qualifying service in April 
2002.  The Court has held that a service department 
determination as to an individual's service shall be binding 
on VA.  See Duro; Dacoron.  Therefore, inasmuch as the U.S. 
service department's determination regarding the appellant's 
service is binding on VA, the Board must conclude that the 
appellant was not a "veteran" for purposes of entitlement to 
VA benefits, and the appellant's claim for entitlement to VA 
benefits based on such service must be denied as a matter of 
law.  See Sabonis v. Brown, 6 Vet. App. 426, 430 (1994).

Finally, it should be noted that under the VCAA the term 
"claimant" means any individual applying for, or submitting a 
claim for, any benefit under the laws administered by the 
Secretary.  38 U.S.C.A. § 5100 (Supp. 2002).  Regardless of 
whether the appellant met any prior legal definition of 
"claimant," the claim was fully developed by the RO and 
nothing further is required by the VCAA.





ORDER
Entitlement to basic eligibility for VA benefits is denied.





	                        
____________________________________________
	JEFF MARTIN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



